--------------------------------------------------------------------------------

EXHIBIT 10.2
 
Execution Copy
 
SECOND AMENDING AGREEMENT


THIS SECOND AMENDING AGREEMENT (this “Agreement”), dated as of October 1, 2008,
is made by and among OccuLogix, Inc. (the “Company”), a Delaware corporation
with executive offices located at 2600 Skymark Avenue, Building 9, Suite 201,
Mississauga, Ontario, L4W 5B2, Marchant Securities Inc. (the “Agent”), an
Ontario corporation with offices located at 100 York Boulevard, Suite 404,
Richmond Hill, Ontario, L4B 1J8, and the investors listed on the Schedule of
Investors attached hereto as Exhibit A (individually, an “Investor” and,
collectively, the “Investors”). 


The Company may be considered a “connected issuer” and/or a “related issuer” (as
those terms are defined in National Instrument 33-105—Underwriting Conflicts) of
the Agent.  Elias Vamvakas, the Chairman and Chief Executive Officer of the
Company, and members of his family have an indirect ownership interest in the
Agent as to approximately 32%.  See Section 3.2(p) of the Securities Purchase
Agreement (defined below).
 
BACKGROUND
 
A.           Reference is made to the Securities Purchase Agreement, dated as of
May 19, 2008, by and among the Company, the Agent and the investors listed on
the Schedule of Investors attached as Exhibit A thereto, including the
Investors, as amended by the Amending Agreements, each dated as of August 29,
2008, by and among the Company, the Agent and each of the Investors (as amended,
the “Securities Purchase Agreement”).  Pursuant to the Securities Purchase
Agreement, the Investors have agreed to purchase, and the Company has agreed to
sell, upon the terms and conditions stated therein, $2,173,000 aggregate amount
of shares of common stock, par value $.001 per share, of the Company.
 
B.           The Securities Purchase Agreement provides that the Agent’s
counsel, Cassels, Brock & Blackwell LLP (“CBB”), would act as escrow agent in
connection with the closing of the transactions contemplated by the Securities
Purchase Agreement.  CBB has informed the Agent and the Company that it will not
act in that capacity.
 
C.           The Securities Purchase Agreement also makes reference to a certain
agency agreement between the Agent and the Company.  No formal agency agreement
has been, or will be, entered into by the Agent and the Company.
 
D.           The Securities Purchase Agreement, as a result of a drafting error,
also makes reference to the terms “Event”, “Event Payment” and “Event
Payments”.  None of these terms is relevant or applicable to the Securities
Purchase Agreement.
 
E.           The Company, the Agent and the Investors have agreed to amend the
Securities Purchase Agreement in order to accommodate the changes in
circumstances, described in Recitals B and C, that have occurred since the
execution and delivery of the Securities Purchase Agreement and to correct the
drafting error described in Recital D.

 
 

--------------------------------------------------------------------------------

 

F.           The Agent has provided each of the Investors with instructions
regarding the payment of the Closing Funds (defined below).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company, the Agent and the
Investors hereby agree as follows:
 
1.           Definitions.  In addition to the terms defined elsewhere in this
Agreement, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Securities Purchase Agreement.
 
2.           Definition of “Escrow Agent”.  The definition of “Escrow Agent” in
Section 1.1 of the Securities Purchase Agreement is hereby deleted in its
entirety.
 
3.           Section 2.2(b).  Paragraph (b) of Section 2.2 of the Securities
Purchase Agreement is hereby deleted in its entirety.
 
4.           Payment of Aggregate Purchase Price.  Each of the Investors hereby
agrees to deliver, or cause to be delivered, to the Company, in trust, in United
States dollars and in immediately available funds, the aggregate Purchase Price
of the number of the Common Shares set forth opposite such Investor’s name on
the Schedule of Investors attached as Exhibit A to the Securities Purchase
Agreement (the “Closing Funds”), all in accordance with written instructions
provided to such Investor by the Agent, as such instructions may be amended or
supplemented in writing from time to time.  The Company shall hold in trust, in
a segregated bank account (the “Trust Account”), for the sole benefit of each of
the Investors, the Closing Funds delivered by such Investor to the Company, in
trust, pursuant to this Section 4, together with any interest earned thereon in
the Trust Account (“Interest”), until the Closing.  The Closing Funds and any
Interest shall constitute trust property for the purposes for which it is
held.  Provided that all of the closing conditions set forth in the Securities
Purchase Agreement shall have been satisfied or waived, the Agent shall deliver
a direction to the Company, authorizing and directing the Company to release the
Closing Funds and any Interest from the trust created hereby, whereupon the
Company shall so release the Closing Funds and any Interest and they shall
become the sole property of the Company and represent full payment for the
number of the Common Shares being purchased by such Investor pursuant to the
Securities Purchase Agreement.  Without derogating from the scope of the power
and authority granted by each of the Investors to the Agent pursuant to Section
2.3 of the Securities Purchase Agreement, each of the Investors hereby
irrevocably authorizes the Agent, in its sole discretion, to deliver such
direction to the Company upon the fulfillment of the closing conditions set
forth in the Securities Purchase Agreement to the satisfaction of the Agent or
the waiver of such closing conditions by the Agent, in each case, in the Agent’s
sole discretion and without any further instructions, direction or confirmation
of such Investor.

 
2

--------------------------------------------------------------------------------

 

5.           Return of the Closing Funds.  Notwithstanding Section 4 of this
Agreement, if, at any time, the Company and the Agent do not have a reasonable
expectation that the Closing shall occur on or prior to October 10, 2008 for any
reason whatsoever, then the Company shall return to each of the Investors,
forthwith, the Closing Funds and any Interest.  In any event, if the Closing
does not occur on or prior to October 10, 2008 for any reason whatsoever, then
the Company shall return to each of the Investors, forthwith, the Closing Funds
advanced by such Investor and any Interest.  In addition, the Company may return
to each of the Investors, at any time and for any reason whatsoever, the Closing
Funds and any Interest.  In any such case, until such time as the Securities
Purchase Agreement, as amended hereby, has been, or may be, terminated pursuant
to Section 7.1 thereof, as amended hereby, the Agent may instruct each of the
Investors to deliver the Closing Funds to the Company again in accordance with
Section 4 of this Agreement.
 
6.           Section 7.1(d).  Paragraph (d) of Section 7.1 of the Securities
Purchase Agreement is hereby deleted in its entirety and replaced with the
following paragraph (d):
 
“(d)      automatically on November 12, 2008.”
 
7.           Agency Agreement.  Each of the Investors understands and hereby
acknowledges that the Agency Agreement was not entered into by the Agent and the
Company.
 
8.           Definition of “Agency Agreement”.  The definition of “Agency
Agreement” in Section 1.1 of the Securities Purchase Agreement is hereby deleted
in its entirety.
 
9.           Mutatis Mutandis Construction of Securities Purchase Agreement;
“Agency Agreement”.  The Securities Purchase Agreement (including, without
limitation, Sections 2.3, 3.2(p) and 6.1 thereof) shall be read and construed
mutatis mutandis so as to take into account, or reflect, the fact that the
Agency Agreement does not exist.
 
10.           Definition of “Event”.  The definition of “Event” in Section 1.1
of the Securities Purchase Agreement is hereby deleted in its entirety.
 
11.           Mutatis Mutandis Construction of Securities Purchase Agreement;
“Event Payment”.  The Securities Purchase Agreement (including, without
limitation, Sections 6.1(d), 6.2(m) and 6.6 thereof) shall be read and construed
mutatis mutandis so as to remove all references to the terms “Event Payment” and
“Event Payments”.  Without limiting the generality of the foregoing, the last
sentence of Section 6.6 of the Securities Purchase Agreement is hereby deleted
in its entirety.
 
12.           Section 3.2(p).  Notwithstanding part (v) of paragraph (p) of
Section 3.2 of the Securities Purchase Agreement, each of the Investors
understands and hereby acknowledges that the Agent will not receive any benefit
in connection with the Offering, other than the commission payable to the Agent
by the Company, as such commission is described in the Company’s Proxy Statement
for the 2008 Annual and Special Meeting of Stockholders which was filed with the
SEC on August 29, 2008.  Part (v) of paragraph (p) of Section 3.2 of the
Securities Purchase Agreement shall be read and construed accordingly.

 
3

--------------------------------------------------------------------------------

 

13.           Securities Purchase Agreement in Full Force and Effect.  The
Securities Purchase Agreement remains in full force and effect, unamended, other
than as specifically amended by this Agreement.
 
14.           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
15.           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
16.           Governing Law; Venue; Waiver of Jury Trial.  THE CORPORATE LAWS OF
THE STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF
THE COMPANY AND ITS STOCKHOLDERS.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE
COMPANY, THE AGENT AND EACH INVESTOR HEREBY IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY, THE AGENT OR ANY INVESTOR HEREUNDER IN CONNECTION HEREWITH AND
HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT BY THE COMPANY, THE AGENT OR ANY INVESTOR, ANY CLAIM THAT HE,
SHE OR IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT OR
THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THE SECURITIES PURCHASE
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY
LAW.  THE COMPANY, THE AGENT AND EACH INVESTOR HEREBY WAIVE ALL RIGHTS TO A
TRIAL BY JURY.

 
4

--------------------------------------------------------------------------------

 

17.           Execution.  This Agreement may be executed in any number of
separate counterparts (including by facsimile or e-mail transmission), all of
which, when taken together, shall be considered one and the same agreement.  In
the event that any signature is delivered by facsimile transmission or e-mail
attachment, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or e-mail-attached signature page were an
original thereof.
 
18.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
19.           Currency.  All dollar amounts in this Agreement are expressed in
the lawful currency of the U.S.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 



 
OCCULOGIX, INC.
                By:  
/s/ Elias Vamvakas
   
Name:  Elias Vamvakas
   
Title:    Chief Executive Officer
               
MARCHANT SECURITIES INC.
                By:  
/s/ Gregory L. Marchant
   
Name:  Gregory L. Marchant
   
Title:    President and CEO
 


 
 

--------------------------------------------------------------------------------

 

 
Investor Signature Page
 
By his, her or its execution and delivery of this signature page, the
undersigned hereby joins in and agrees to be bound by the terms and conditions
of the Second Amending Agreement (the “Agreement”), dated as of October 1, 2008,
by and among OccuLogix, Inc., Marchant Securities Inc. and the investors listed
on the Schedule of Investors attached thereto as Exhibit A, and authorizes this
signature page to be attached to the Agreement or counterparts thereof.
 



 
Name of Investor:
                         
By:
     
Name:
       
Title:
               
Address:
                           
Telephone No.:
         
Facsimile No.:
         
Email Address:
         
Aggregate Purchase Price:  U.S.$
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
SCHEDULE OF INVESTORS
 


Investor
Amount of Investment (U.S.$)
     
2016728 Ontario Inc.
100,000
 
Simon Benstead
300,000
 
Paul Bluhm
50,000
 
Timothy Callan
5,000
 
Trevor Callan
10,000
 
Cardinal Crest Holdings, LLC
125,000
 
Cheresh Varner Trust
5,000
 
Marcy Colton
50,000
 
Tom Colton
50,000
 
Michael Cucuz
20,000
 
Sally A. Davidson
350,000
 
Thomas N. Davidson Education Trust – 2006
125,000
 
Thomas N. Davidson Revocable Trust
200,000
 
Justin DiCiano
10,000
 
Ralph W. Goldsilver
25,000
 
Gus and Anne Karnasiotis
60,000
 
Richard L. Lindstrom
100,000
 
Lynchburg Wisdom Ventures, LLC
10,000
 
Rachel Mamounis
18,000
 
New Horizons Holdings Inc.
10,000
 
Peoples International Co. Inc.
40,000
 
Anthony Reisis
50,000
 
Chris Salapoutis
75,000
 
David Sarraf
10,000
 
S.I.F.I. S.p.A.
150,000
 
Syra Kamin Limited
50,000
 
John C. Taylor
25,000
 
Felicia Warheit
25,000
 
Glenn Warheit
25,000
 
Phillip Warheit
100,000
 

 
 

--------------------------------------------------------------------------------